DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7, 12-14, 16, 18-22, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hood et al. (US 9,024,766) in view of Akiyama et al. (WO2010021061A1).
Regarding claim 1:  Hood discloses a beverage container with detection capability, comprising:
a lid comprising at least one sensor integral to the lid (the sensor, 110, may be present in or on the lid; col. 5, lines 9-12); a lip portion extending in a direction orthogonal to the lid, wherein the lid is joined to the lip portion at a circumferential edge of the lid to form a cover for a beverage container; and at least one sensor (110) (abstract; col. 3, lines 19-24, 55-60; col. 28, line 43-col. 29, lines 23; Fig. 6).
Hood does not disclose a locking mechanism configured to prevent unauthorized removal of the lid.  Akiyama discloses a beverage container comprising a locking mechanism (14i) configured to prevent unauthorized removal of the lid (~page 8).  It would have been obvious before the effective filing date to utilize a locking mechanism as taught by Akiyama in a device as disclosed by Hood to effectively prevent unauthorized user from using and accessing the beverage from the beverage container.

Regarding claim 2:  Hood discloses the at least one sensor is configured to verify the identity of a user based upon biometric data, wherein the biometric data comprises one or more of user breath, user saliva, at least one fingerprint, at least one retina scan, and at least one DNA test (col. 7, lines 6-57).

Regarding claim 4:  Hood discloses at least one display and is configured to receive at least one sample of saliva or breath; detect at least one disease present in the at least one sample; and display the results (col. 13, lines 66-67; col. 19, line 3-58; col. 23, lines 13-67; col. 29, lines 24-33).

Regarding claim 5:  Hood discloses the at least one sensor is configured to test the atmosphere for at least one predetermined substance, wherein the at least one predetermined substance comprises at least carbon monoxide (col. 8, lines 64-67).
Regarding claim 6:  Hood discloses the power source (150) is a solar cell (col. 18, lines 40-47); thus, indicative of wireless charging.

Regarding claim 7:  Hood discloses the at least one sensor is configured to perform at least one of voiceprint analysis and other voice recognition mechanism (col. 24, line 22).

Regarding claim 12:  Hood discloses a beverage container with detection capability, comprising: a lid (the sensor, 110, may be present in or on the lid; col. 5, lines 9-12; the sensor unit may include a display layer (col. 29, lines 24-33); a lip portion extending in a direction orthogonal to the lid, wherein the lid is joined to the lip portion at a circumferential edge of the lid to form a cover for a beverage container (abstract; col. 3, lines 19-24, 55-60; col. 28, line 43-col. 29, lines 23; Fig. 6).; and at least one interactive display (col. 13, lines 66-67; col. 19, line 3-58; col. 23, lines 13-67; col. 29, lines 24-33).
Hood does not disclose a locking mechanism configured to prevent unauthorized removal of the lid.  Akiyama discloses a beverage container comprising a locking mechanism (14i) configured to prevent unauthorized removal of the lid (~page 8).  It would have been obvious before the effective filing date to utilize a locking mechanism as taught by Akiyama in a device as disclosed by Hood to effectively prevent unauthorized user from using and accessing the beverage from the beverage container.


Regarding claim 13:  Hood discloses the apparatus further comprises at least one of: a top surface comprising an erasable, re-writable surface, and a touch-sensitive user interface (co. 23, lines 28-31; col. 24, lines 15-22). 

Regarding claim 14:  Hood discloses communications hardware configured to permit the user to access the internet (col. 44, lines 42-63).

Regarding claim 16:  Hood discloses the at least one interactive display is configured to locate other similar peer devices (col. 19, lines 3-42).

Regarding claim 18.  Hood discloses a beverage container with detection capability, comprising a lid (the sensor, 110, may be present in or on the lid; col. 5, lines 9-12; a vibration-emitting mechanism, 510, maybe attached to the sensor, 110, thus, the vibration-emitting mechanism is present in or on the lid); a lip portion extending in a direction orthogonal to the lid, wherein the lid is joined to the lip portion at a circumferential edge of the lid to form a cover for a beverage container and at least one vibration mechanism (col. 26, line 53-col. 27, line 22).  
Hood does not disclose a locking mechanism configured to prevent unauthorized removal of the lid.  Akiyama discloses a beverage container comprising a locking mechanism (14i) configured to prevent unauthorized removal of the lid (~page 8).  It would have been obvious before the effective filing date to utilize a locking mechanism as taught by Akiyama in a device as disclosed by Hood to effectively prevent unauthorized user from using and accessing the beverage from the beverage container.
Regarding claims 19 and 20: Hood disclose the vibration mechanism which stimulates or mixes the contents of the beverage container when vibrates (col. 26, line 53-col. 27, line 22). 

Regarding claim 21:  Hood discloses a beverage container with detection capability, comprising:
a lid (cover) comprising at least one sensor integral to the lid (cover) (the sensor, 110, may be present in or on the lid; col. 5, lines 9-12); a lip portion extending in a direction orthogonal to the lid, wherein the lid is joined to the lip portion at a circumferential edge of the lid (cover) to form a cover for a beverage container; and at least one sensor (110) (abstract; col. 3, lines 19-24, 55-60; col. 28, line 43-col. 29, lines 23; Fig. 6).
Hood does not disclose a locking mechanism configured to prevent unauthorized removal of the lid.  Akiyama discloses a beverage container comprising a locking mechanism (14i) configured to prevent unauthorized removal of the lid (~page 8).  It would have been obvious before the effective filing date to utilize a locking mechanism as taught by Akiyama in a device as disclosed by Hood to effectively prevent unauthorized user from using and accessing the beverage from the beverage container.

Regarding claim 22:  Hood discloses the lid is configured to display light from a generally planar section via optical fibers (light emitter) (col. 29, lines 24-31).

Regarding claims 25 and 28:  See claim 6 above.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hood et al. (US 9,024,766) in view of Akiyama et al. (WO2010021061A1) as applied to claim 1 above, and further in view of Seeley (US 5,575,383).
Regarding claim 3: Hood in view of Akiyama does not disclose the detection of the lid that has been removed from the beverage container. Seelay discloses a beverage container with a lid state sensor for detecting that the lid is removed (disconnected) from the container (col. 4, lines 57-67; Fig. 9). It would have been obvious before the effective filing date of the claimed invention to utilize lid sensor associated with a beverage container as taught by Seelay in a system as disclosed by Hood in view of Akiyama to safely detect the state of the lid before usage of the beverage container.

Claims 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hood et al. (US 9,024,766) in view of Akiyama et al. (WO2010021061A1) as applied to claim 1 above, and further in view of Tjhai et al. (US 2011/0153398).
Regarding claims 8 and 9:  Hood in view of Akiyama does not disclose an RFID tag.  Tjhai disclose the beverage container and utilizing RFID tag and interrogator/reader (code scanner) [0082].  It would have been obvious before the effective filing date of the claimed invention to utilize the RFID tag and reader as taught by Tjhai in a system as disclosed by Hood in view of Akiyama to conveniently and effectively communicate via wireless communication.
Regarding claim 10:  Tjhai disclose a camera [0080].  Tjhai does not disclose the camera for taking at least one panoramic or semi-spherical picture; and tag the at least one picture with at least one description of at least one food or drink. However, the Examiner take official notice that cameras for taking panoramic or semi-spherical pictures and tagging the picture is not new and are being widely utilize in the art.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hood et al. (US 9,024,766) in view of Akiyama et al. (WO2010021061A1) as applied to claim 1 above, and further in view of Lagassey et al. (US 7,418,311).
Regarding claim 11: Hood discloses the apparatus further comprises at least one transceiver configured to communicate with a remote server (col. 23, lines 41-46).  Hood in view of Akiyama does not disclose the payment method for the beverage.  Lagassey discloses a beverage container vending device with communication to determine whether charges to, or withdrawals from, a credit card, debit card, or gift card are authorized (col. 16, lines 34-64).  It would have been obvious before the effective filing date of the claimed invention to utilize remote payment methods as taught by Lagassey in a system as disclosed by Hood in view of Akiyama for providing a convenience of payment for a beverage purchase.
Regarding claim 23:  See claim 11 above.

Claims 15 and 24:   rejected under 35 U.S.C. 103 as being unpatentable over Hood et al. (US 9,024,766) in view of Akiyama et al. (WO2010021061A1) as applied to claim 1 above, and further in view of Chiang et al. (US 2010/0163567).
Regarding claims 15 and 24:  Hood discloses the at least one interactive display (col. 19, lines 3-42), also Akiyama discloses an image display (~page 8); but does not disclose displaying at least one advertisement based on at least one of a number of drinks consumed and a duration of time that the lid is in use.  Chiang discloses a beverage container with a display for displaying the amount of water intake [0022, 0027, 0028]; which obviously indicate the amount of consumptions.  It would have been obvious before the effective filing date of the claimed invention to indicated the amount of consumptions as taught by Chiang in a system as disclosed by Hood in view of Akiyama to provide additional information with respect to the usage of the beverage container.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hood et al. (US 9,024,766) in view of Akiyama et al. (WO2010021061A1) as applied to claim 1 above, and further in view of Selley (US 2011/0238520).
Regarding claim 17: Hood in view of Akiyama does not disclose the interactive display for accepting music requests. Selley discloses the interactive display for selecting and accepting music requests [0069-0072; 0075]. It would have been obvious before the effective filing date of the claimed invention to utilize the interactive display to request music as taught by Selley in a system as disclosed by Hood in view of Akiyama to conveniently utilize the interactive display of claimed invention to request for music rather than using addition device to request music.

Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hood et al. (US 9,024,766) in view of Akiyama et al. (WO2010021061A1) as applied to claim 1 above, and further in view of Jensen (US 10,352,759).
Regarding claim 26:  Hood in view of Akiyama disclose all the limitations in claim 1, but does not disclose a user interface.  Jensen discloses a smart tableware (101) for holding water comprising a user interface (input, 203 and output, 206).  It would have been obvious to utilize a user interface to conveniently interact with the container.
Regarding claim 29:  Hood in view of Akiyama disclose all the limitations in claim 1, but does not disclose a speaker to emit audible sound.  Jensen discloses a smart tableware (101) for holding water comprising a speaker for emitting sound (col. 10, lines 21-25).  It would have been obvious to utilize a speaker to effectively alert the user of the audible sound.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hood et al. (US 9,024,766) in view of Akiyama et al. (WO2010021061A1) as applied to claim 1 above, and further in view of Hyde et al. (US 2009/0169419).
Regarding claim 27:  Hood in view of Akiyama disclose all the limitations in claim 1, but does not disclose a sterilizer.  Hyde discloses sterilizing a beverage container via projecting ultraviolet light.  Ultraviolet sterilization may occur for example illumination of an ultraviolet light to emit a dose of ultraviolet radiation towards at least a portion of the beverage container (para. 0036).  It would have been obvious to sterilize the container as taught by Hyde in a system as disclosed by Hood in view of Akiyama to prevent illness.



Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 10/11/2022, with respect to the rejection(s) of claim(s) 1-29 under Hood have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Akiyama et al. (WO 2010021061A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        10/19/22